                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                   1:18-cv-275-FDW

GIVONNO CARTER,                            )
                                           )
                  Plaintiff,               )
                                           )
vs.                                        )                            ORDER
                                           )
KENNETH LASSITER, et al.,                  )
                                           )
                  Defendants.              )
__________________________________________ )

        THIS MATTER is before the Court on the Defendants’ Motion to Deem Waivers of

Service of Summons Timely Filed, (Doc. No. 21), and on Plaintiff’s Motion for Preliminary

Injunction, (Doc. No. 19).

        Defendants ask that their service waivers be deemed timely. They also request a 60-day

extension of time to answer or otherwise respond to the Amended Complaint. The Court will deem

the service waivers timely filed. The enlargement of time will be granted for good cause shown

until March 12, 2019.

        Plaintiff complains of various conditions of confinement and asks that he be transferred to

another facility while this case is pending. To the extent Plaintiff realleges the claim for

preliminary injunctive relief that he already filed, it is denied for the reasons set forth in the Order

on initial review. See (Doc. No. 13 at 3). To the extent that Plaintiff raises new allegations, they

are not sufficiently supported by factual allegations and it appears that they would need to be

brought in a separate action. See generally Fed. R. Civ. P. 18(a), 20(a)(2).

        IT IS THEREFORE ORDERED that

        1.      Defendants’ Motion to Deem Waivers Timely Filed, (Doc. No. 21), is GRANTED



                                                   1
     until March 12, 2019.

2.   Plaintiff’s Motion for Preliminary Injunction, (Doc. No. 19), is DENIED.




                             Signed: January 16, 2019




                                      2
